DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed February 4, 2022 has been entered.  Claims 1-39 remain pending in the application.  Claims 27-39 remain withdrawn from consideration.  The previous 35 USC 112 rejections of claims 6, 9 and 14-26 are withdrawn in light of applicant’s amendment to claims 1, 12 and 14.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed valves must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the coupling members and auxiliary components of claims 2, 13, 14 and 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Claims 12-26 are objected to because of the following informalities:  
In claim 12 line 4, “side wall” should be changed to --sidewall-- for consistency.  
In claim 13, “wherein the housing further comprises a first port that forms the first end of the sidewall to define the suction inlet, a motive port adjacent the motive inlet and that extends from the lateral area of the sidewall to define the motive inlet” should be changed to --wherein the housing further comprises a motive port that forms the first end of the sidewall to define the motive inlet, a suction port adjacent the suction inlet and that extends from the lateral area of the sidewall to define the suction inlet-- in order to be consistent with Applicant’s amendments to claim 12.  Similarly, in claim 14 line 2, “to the first port, the motive port” should be changed to --to the motive port, the suction port--.  Similarly also, in claim 16 lines 2-3, “first, second, and third ports” should be changed to --motive, suction, and outlet ports--.  Similarly also, in claim 19 line 1, “first auxiliary” should be changed to --second auxiliary-- and in claim 20 lines 1-2, “second auxiliary” should be changed to --first auxiliary-- in order to be consistent with Applicant’s amendments to claim 12.
In claim 15 line 1, and claim 16 line 3, “auxiliary component” should be changed to --auxiliary components--.
In claim 17 line 2, “comprise valves” should be changed to --comprise a valve-- for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-16, 18, 20-23, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent 2016/0265558 to Beg.
Referring to claims 1-3 and 5-11, Beg discloses a suction device for removing a fluid substance from an accumulation site (inside of 10), the suction device comprising:
a housing (30) comprising a sidewall that defines:
an interior channel (channel inside 30), a first inlet (44) disposed at a first end of the sidewall and through which a pressurized fluid flows, a second inlet (46) disposed along a lateral area of the sidewall and through which a fluid substance is drawn, an outlet (48) disposed at a second end of the sidewall and through which the fluid substance and the pressurized fluid flow, the second end of the sidewall opposing the first end of the sidewall  (Fig. 3; paragraphs [0030] and [0031]); and
a graduated tube (50) disposed within the interior channel (channel inside 30) of the housing (30) and through which the pressurized fluid flows, the graduated tube (50) comprising a tapered wall that accelerates the pressurized fluid substance through the graduated tube (50) and towards the outlet (Fig. 3; paragraph [0032]),
wherein the housing (30) further comprises a first port (inside 36) that forms the first end of the sidewall to define the first inlet (44), a second port (inside 42) adjacent the second inlet (46) and that extends from the lateral area of the sidewall to define the second inlet (46), and a third port (inside 38) that forms the second end of the sidewall to define the outlet (48) (Fig. 3; paragraph [0030]); and
further comprising first (36), second (42), and third (38) coupling members that are respectively engageable with the first, second, and third ports (the ports are formed within the coupling members) and that are engageable with an auxiliary component (2, 10, 20), wherein the auxiliary component (2, 10, 20) comprises a hose, a pipe, or a tube (Fig. 1 shows pipes or tubes 2, 10 and 20) (Figures 1 and 3, paragraphs [0005] and [0006], wherein the pump of Fig. 3 replaces the pump of Fig. 1 connected in the piping/tubing of the system shown in Fig. 1),
wherein the first coupling member (36) is directly engageable with a pressurized fluid source (2) (Figures 1 and 3, paragraph [0031]),
wherein the graduated tube (50) defines a base (54) having a first width and disposed at a first end of the tapered wall and a tip (58) having second width and disposed at a second end of the tapered wall (50), the second width being smaller than the first width, and the second end of the tapered wall opposing the first end of the tapered wall (50), wherein the tip (58) of the graduated tube (50) is positioned downstream of the second inlet (46) (Fig. 3; paragraph [0032]),
wherein the first inlet (44) comprises a motive inlet and the second inlet (46) comprises a suction inlet (Fig. 3; paragraph [0031]),
wherein the fluid substance and the pressurized fluid form a mixture within the interior channel of the housing (30) that is drawn through the outlet (48) of the suction device (Fig. 3; paragraphs [0031], [0037] and [0038]), and
wherein the pressurized fluid imparts motion to the fluid substance (Fig. 3; paragraphs [0031], [0037] and [0038]).
Referring to claims 12-16, 18, 20-23, 25 and 26, Beg discloses a method of removing a fluid substance from an accumulation site (inside of 10) (Figures 1 and 3, paragraphs [0005] and [0006], wherein the pump of Fig. 3 replaces the pump of Fig. 1 connected in the piping/tubing of the system shown in Fig. 1), the method comprising:
flowing a pressurized fluid through a motive inlet (44) of a suction device disposed at a first end of a sidewall of a housing (30), the motive inlet (44) disposed at a first end of the sidewall, the sidewall defining an interior channel (channel inside 30) (Fig. 3; paragraphs [0030] and [0031]);
drawing the fluid substance through a suction inlet (46) of the suction device, the suction inlet (46) disposed along a lateral area of the sidewall (Fig. 3; paragraphs [0030] and [0031]);
accelerating the fluid substance through a graduated tube (50) disposed within the interior wall channel of the housing (30), wherein the graduated tube (50) comprises a tapered wall that accelerates the pressurized fluid through the graduated tube (50) and towards an outlet (48) of the suction device (Fig. 3; paragraphs [0030] and [0031]); and
flowing a mixture of the fluid substance and the pressurized fluid through the outlet (48) of the suction device (Fig. 3; paragraphs [0031], [0032], [0037] and [0038]); and
wherein the housing (30) further comprises a first port (inside 36) that forms the first end of the sidewall to define the suction inlet (46), a second port (inside 42) adjacent the second inlet (46) and that extends from the lateral area of the sidewall to define the second inlet (46), and a third port (inside 38) that forms the second end of the sidewall to define the outlet (48) (Fig. 3; paragraph [0030]),
wherein the housing (30) further comprises a motive port (inside 36) that forms the first end of the sidewall to define the motive inlet (44), a suction port (inside 42) adjacent the suction inlet (46) and that extends from the lateral area of the sidewall to define the suction inlet, and an outlet port (inside 38) that forms the second end of the sidewall to define the outlet (48), further comprising respectively coupling first (2), second (10), and third (20) auxiliary components to the motive port (inside 36), the suction port (inside 42) and the outlet port (inside 38), respectively, wherein the auxiliary component (2, 10, 20) comprises a hose, a pipe, or a tube (Fig. 1 shows pipes or tubes 2, 10 and 20), wherein the suction device further comprises first (36), second (42), and third (38) coupling members that are respectively engageable with the motive port (inside 36), the suction port (inside 42) and the outlet port (inside 38) and that are engageable with the auxiliary component (2, 10, 20) (Figures 1 and 3, paragraphs [0005] [0006] and [0030], wherein the pump of Fig. 3 replaces the pump of Fig. 1 connected in the piping/tubing of system shown in Fig. 1),
wherein the first coupling member (36) is directly engageable with a pressurized fluid source (2) (Fig. 3; paragraphs [0005] and [0031]),
further comprising connecting the first auxiliary component (2) to a pressurized fluid source (“HP” fluid) (Fig. 3; paragraphs [0005] and [0031]),
further comprising turning on the pressurized fluid source, wherein flowing the pressurized fluid through the motive inlet (44) of the suction device causes the fluid substance to be drawn through the suction inlet (46) of the suction device (paragraph [0037]),
wherein an outlet of the graduated tube (50) is positioned downstream of the motive inlet (44) (Fig. 3),
further comprising placing the third auxiliary component (20) at a discharge site (the outlet of pipe/tube 20 is the discharge site) (Fig. 3; paragraphs [0005] and [0031]), and
wherein the pressurized fluid imparts motion to the fluid substance (paragraphs [0037] and [0038]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 2016/0265558 to Beg in view of U. S. Patent 5,694,989 to Kupelian.
Referring to claim 4, Beg teaches all the limitations of claim 1, as detailed above, but does not teach a valve.  Kupelian teaches a pump wherein:
a coupling member (30, 70) comprises a valve (Fig. 1; col. 5 lines 9-15, wherein valve 70 couples the housing 50 with the hose 80 and valve 92 inside coupling 30 connects the tank to the pump inlet).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the suction device taught by Beg with the valve coupling taught by Kupelian in order to provide a means for stopping the flow of pressurized fluid to shut off the pump and to stop a reverse flow through the suction.
Referring to claim 17, Beg teaches all the limitations of claim 16, as detailed above, but does not teach a valve.  Kupelian teaches a pump wherein:
a coupling member (30, 70) comprises a valve (Fig. 1; col. 5 lines 9-15, wherein valve 70 couples the housing 50 with the hose 80 and valve 35, 92 connects the accumulation site 20 to the suction inlet 30).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the suction device taught by Beg with the valve coupling taught by Kupelian in order to provide a means for stopping the flow of pressurized fluid to shut off the pump and to stop a reverse flow through the suction.
Referring to claim 24, Beg teaches all the limitations of claim 22, as detailed above, but does not teach a valve.  Kupelian teaches a pump wherein:
a valve (35) located between a suction inlet (30) and an accumulation site (20) (Fig. 1; col. 5 lines 9-15,).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the suction device taught by Beg with the valve coupling taught by Kupelian in order to stop a reverse flow through the suction when the pump is not operational.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 2016/0265558 to Beg in view of U. S. Patent 2,444615 to Reinhardt.
Beg teaches all the limitations of claim 16, as detailed above, and including the suction inlet connected to an auxiliary component 10 which comprises an accumulation site within, which is in communication with a LP fluid source, but is otherwise silent as to the auxiliary component 10 further connected to an accumulation site for the source of LP fluid.  Reinhardt teaches a method comprising:
placing an auxiliary component (25) within a fluid substance at an accumulation site (Fig.; col. 1 lines 1-13, and  col. 2 lines 40-46).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the suction device taught by Beg with the placement of the auxiliary component within a fluid substance, as taught by Reinhardt in order to use the method for the clearing of water found in ship compartments (col. 1 lines 1-13).
Response to Arguments
Applicant's arguments filed on February 4, 2022 have been considered but, are moot in view of the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746